


Exhibit 10.1

 

LEASE

 

THIS LEASE (the “Lease”) is executed this 19th day of November, 2008, by and
between SLP I, LLC, SLP II, LLC, and SLP III, LLC, Delaware limited liability
companies (“Landlord”), and Surface Systems, Inc., a Missouri corporation
(“Tenant”).

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01. Basic Lease Provisions and Definitions.

 

(a)                                  Leased Premises (shown outlined on
Exhibit A attached hereto): 1862-1866 Craig Park Court, St. Louis, Missouri
63146 (“Premises”). 1842-1866 Craig Park Court, St. Louis, Missouri 63146 is the
building/property location (“Building”) of which the Premises comprise a
portion, such Building and the other improvements thereon located on the land
legally described or shown on Exhibit A-l attached hereto and made a part hereof
being hereinafter referred to collectively as the “Project”.

 

(b)                                 Rentable Area of the Premises: approximately
9,669 square feet.

 

(c)                                  Tenant’s Proportionate Share: (9,669 s.f.
-*- 42,210 s.f. (“Rentable Area of the Building”) = 22.91%),

 

provided that, anything to the contrary contained in this Lease notwithstanding,
if Landlord adds to or reduces the Rentable Area of the Building at any time,
then Tenant’s Proportionate Share shall be proportionately adjusted, using the
same method of calculating Rentable Area as was used to determine the Rentable
Area of the Building and Rentable Area of the Leased Premises.

 

(d)                                 Intentionally Omitted.

 

(e)

 

Months

 

Base Rent Per
Square Foot

 

Base Rent
Monthly Installment

 

 

 

 

 

 

 

 

 

 

 

Lease Months 1-5

 

$

-0-

 

$

-0-

 

 

 

Lease Months 6-29

 

$

10.00 psf

 

$

8,057.50 per month

 

 

 

Lease Months 30-53

 

$

10.50 psf

 

$

8,460.38 per month

 

 

 

Lease Months 54-65

 

$

11.00 psf

 

$

8,863.25 per month

 

 

Tenant shall be required to pay Landlord all Operating Expenses, HVAC
maintenance, additional rent, utilities, and services, if and to the extent
provided for pursuant to the Lease throughout the entire Lease Term, including
any time in which the Base Rent equals $-0-, except to the extent otherwise
herein provided.

 

(f)            Base Year for Real Estate Taxes and Insurance Premiums: 2009.

 

(g)           Estimated Initial Monthly Additional Rent: $1.32 per square foot
per month (such amount only includes Operating Expenses as such term is defined
in Section 3.02(b’) herein).

 

(h)           Commencement Date: The later of (a) February 1, 2009 and (b) the
substantial completion of the Landlord’s Work (as hereinafter defined).

 

(i)            Lease Term: sixty-five (65) months, (j)

 

Security Deposit: $-0-.

 

(k)           Broker(s): Block Hawley Commercial Real Estate Services, Agents
Jeff Hawley and Jeff Eisenhart were the Landlord’s Agent (the “Listing Broker”)
and were serving solely as Agents for the Landlord in connection with this
Lease. CresaPartners, St. Louis, Real Estate Agents Douglas W. Bock and
Christopher A. Schmidt were the Tenant’s Agent and were serving solely as Agent
for Tenant in connection with this Lease. Landlord and Tenant acknowledge that
this disclosure has been previously made to them. Landlord will pay Tenant’s
Agent a commission of four percent (4%), being $20,112.72, (“Fee”). The Fee
shall be paid upon Lease execution.

 

(1)           Permitted Use: General office use and engineering, operations
service area, including engineering prototype fabrication and testing, and, to
the extent hereinafter provided, outdoor RWIS tower, and, subject to Landlord’s
consent, such consent not to be unreasonably withheld, delayed or conditioned,
any other lawful use.

 

--------------------------------------------------------------------------------


 

(m)                               Address for notices and payments are as
follows:

 

Landlord:

CB Richard Ellis

 

8235 Forsyth Blvd #1000

 

Clayton, MO 63105

 

 

With copy to:

St. Louis Portfolio Management Co, LLC

 

101 N. Brand Blvd., #940 Glendale,

 

California 91203

 

 

With Rental Payments to:

 

 

St. Louis Portfolio Management Company

 

Lockbox #774266 4266 Solutions Center

 

Chicago, IL 60677-4002

 

 

Tenant:

 

 

 

Prior to Commencement Date:

 

 

 

Surface Systems, Inc. 11612

 

Lilburn Park Road St. Louis,

 

MO 63146 Attention: Paula Hayes

 

 

After Commencement Date:

 

 

 

Surface Systems, Inc. 1862-

 

1866 Craig Park Court St.

 

Louis, MO 63146

 

Attention: Paula Hayes

 

 

With a copy in both cases to:

 

 

 

Quixote Corporation

 

35 East Wacker Drive, Suite 1100

 

Chicago, IL 60601

 

Attention: JoanRiley

 

(n)

Guarantor:

Quixote Corporation, a Delaware corporation

 

EXHIBITS

Exhibit A -

Site Plan of Leased Premises

Exhibit A-1 -

Project

Exhibit A-2 -

Right of First Offer Space Per Paragraph 16.16

Exhibit B -

Work Letter

Exhibit C -

Letter of Understanding

Exhibit D -

Rules and Regulations

Exhibit E -

Covenants

Exhibit F -

Guaranty of Lease

 

Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with a non-exclusive right, in common with others, to use the
following (collectively, the “Common Areas”): the areas of the Building and the
underlying land and improvements thereto that are designed for use in common by
all tenants of the Building and their respective employees, agents, customers,
invitees and others.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01(a^) Term. The Commencement Date and Lease Term shall be as set
forth in Sections 1.0100 and l.Ol(i) above.

 

(b) Acceptance. Except to the extent otherwise herein provided, Tenant accepts
the Premises in its condition as of the Commencement Date, subject to
Section 2.02 hereinbelow, and further subject to all applicable laws,
ordinances, and regulations. Except to the extent otherwise herein provided,
Tenant acknowledges that Landlord has made no representation or warranty as to
the suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty

 

2

--------------------------------------------------------------------------------


 

that the Premises are suitable for Tenant’s intended purposes. In no event shall
Landlord be responsible for any defects in the Premises or for any limitation on
its use, other than as expressly provided in this Lease.

 

(c) Delay in Delivery. If this Lease is executed before the Premises become
vacant or otherwise ready for occupancy by Tenant or if any present occupant
holds over, and Landlord cannot acquire possession of the Premises before the
Commencement Date, then (i) Tenant’s obligation to pay Base Rent and Additional
Rent hereunder shall be waived until Landlord tenders possession of the Premises
to Tenant as required hereby; (ii) the Lease Term shall be extended by the time
between the scheduled Commencement Date and the date on which Landlord tenders
possession of the Premises to Tenant as required hereby (which date will then be
defined as the Commencement Date); (iii) Landlord shall not be in default
hereunder or be liable for .damages therefor; and (iv) Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant in
accordance with the terms hereof. Tenant shall execute and deliver to Landlord,
within 5 days after Landlord’s written request, a letter in the form of
Exhibit C attached hereto and made a part hereof, to the extent true.
Notwithstanding any of the foregoing language to the contrary, except if the
delay is caused by Tenant, but without extension for force majeure or the
provisions of Section 13.03 below, in the event that Landlord fails to deliver
possession of the Premises as required hereby on or before May 1, 2009, then
Tenant may terminate this Lease, whereupon no further rights or obligations
shall exist with respect to either party except for any breach of this Lease
that occurred prior to such termination.

 

(d) Early Possession. Tenant shall have fourteen (14) days immediately prior to
the Commencement Date to install fixtures, furniture and equipment in the
Premises with no rent (which term as used herein shall include Base Rent and
Additional Rent) owed by Tenant. This Lease shall be in full force and effect,
including, but not limited to, the insurance and indemnification provisions,
during the fourteen (14) day period that Tenant is allowed to do the fixturing
work and/or Tenant’s work to the Premises. If Tenant commences business prior to
the Commencement Date, then Tenant shall pay Base Rent at the rate of $10.00 per
rentable square foot and such other charges as set forth herein from the date
Tenant begins doing business prior to the Commencement Date, and said payment
shall be due on the Commencement Date.   The end of the Lease Term shall not be
affected by such early occupancy. Landlord agrees to reasonably cooperate with
Tenant in such installations.

 

Section 2.02. Construction of Tenant Improvements. Landlord shall construct and
install all leasehold improvements to the Leased Premises (collectively, the
“Tenant Improvements”) in accordance with Exhibit B attached hereto and made a
part hereof. Landlord shall complete the Landlord’s Work on or before the
Commencement Date.

 

Section 2.03. Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in the same order,
condition and repair as when delivered to Tenant or after any work which Tenant
is not obligated to remove (subject to Tenant’s right to remove the same) is
completed, ordinary wear, loss or damage by fire or other casualty, damage or
loss from a taking or sale in lieu thereof, damage not resulting from the act or
omission of Tenant, its agents, employees, contractors or invitees or resulting
from the act or omission of Landlord or its employees, contractors, agents,
invitees or licensees and any other maintenance, repairs and replacements for
which Landlord is responsible or Tenant is excused under this Lease excepted,
(b) remove from the Leased Premises (i) Tenant’s Property (as defined in
Section 8.01 below), (ii) all data and communications wiring and cabling
(including above ceiling, below raised floors and behind walls) installed by or
for Tenant (other than as part of the Landlord’s Work), and (iii) any
alterations required to be removed pursuant to Section 7.03 below, and
(c) repair any damage caused by any such removal. All of Tenant’s Property that
is not removed within ten (10) days following Landlord’s written demand therefor
shall be conclusively deemed to have been abandoned and Landlord shall be
entitled to dispose of such property at Tenant’s cost without incurring any
liability to Tenant. This Section 2.03 shall survive the expiration or any
earlier termination of this Lease.

 

Section.2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at one hundred and fifty percent (150%) of the monthly Base
Rent installments provided for above (the “Monthly Rental Installments”) and one
hundred percent (100%) of the Annual Rental Adjustment (as hereinafter defined)
for the Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of rent after such
expiration or earlier termination shall not result in a renewal of this Lease,
nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days’ prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord’s remedies in such event. The foregoing
notwithstanding, in no event shall Tenant be liable to Landlord for any damages
for the first fifteen (15) days of such holdover other than the rent specified
in the first sentence of this Section 2.04).

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord the Base Rent in the
Monthly Rental Installments in advance, without demand, deduction or offset,
except as otherwise herein provided, on the Commencement Date and on or before
the first day of each and every calendar month thereafter during the Lease Term.
The Monthly Rental Installments for partial calendar months shall be prorated.
Tenant shall be responsible for delivering the Monthly Rental Installments to
the payment address set forth in Section 1.01(1”) above in accordance with this
Section 3.01.

 

Section 3.02. Annual Rental Adjustment Definitions.

 

(a)                                  “Annual Rental Adjustment” shall mean the
amount of Tenant’s Proportionate Share of Operating Expenses, Real Estate Taxes
and Insurance Premiums for a particular calendar year.

 

(b)                                 “Operating Expenses” shall mean the amount
of all of Landlord’s reasonable costs and expenses paid or incurred in
operating, repairing, replacing and maintaining the Building and the Common
Areas in good condition and repair for a particular calendar year (including all
additional costs and expenses that vary with occupancy (excluding Real Estate
Taxes) which Landlord reasonably determines that it would have paid or incurred
during such year if the Building had been fully occupied), including by way of
illustration and not limitation, the following: insurance deductibles; water,
sewer, electrical and other utility charges other than the separately billed
electrical and other charges paid by Tenant as provided in this Lease (or other
tenants in the Building); painting; stormwater discharge fees; tools and
supplies; repair costs; landscape maintenance costs; access patrols; license,
permit and inspection fees; management fees; administrative fees; supplies,
costs, wages and related employee benefits payable for the management,
maintenance and operation of the Building; maintenance, repair and replacement
of the driveways, parking areas, curbs and sidewalk areas (including snow and
ice removal), landscaped areas, drainage strips, sewer lines, exterior walls,
foundation, structural frame, roof, gutters and lighting; and maintenance and
repair costs, dues, fees and assessments incurred under any covenants, trust
indentures or charged by any owners association. The cost of any Operating
Expenses that are capital in nature shall be amortized over the useful life of
the improvement (as reasonably determined by Landlord), and only the amortized
portion shall be included in Operating Expenses.

 

The foregoing notwithstanding, Operating Expenses shall exclude the following:

 

1.                    interest and principal payments on mortgage debt and any
costs of financing or refinancing or sale or other change in ownership or
control of the Building;

 

2.                    ground rental payments;

 

3.                    the costs of painting, decorating, repairs, replacements
or alterations to the Leased Premises or the leased premises of other tenants of
the Building, or the cost of any work furnished by Landlord without charge as an
inducement for a tenant to lease space (i.e., free rent, improvement
allowances);

 

4.                    a property management fee in excess of four percent (4%)
of the gross rental proceeds;

 

5.                    depreciation or amortization costs (except as provided in
above);

 

6.                    expenses, including rent, associated with maintaining a
leasing or marketing office;

 

7.                    salaries and other compensated personnel over the level of
regional asset manager;

 

8.                    the costs associated with utilities, services or amenities
not available to all tenants or occupants provided to any tenant or occupant to
a materially greater extent or more favorable manner than generally provided to
other tenants;

 

9.         the costs of correcting latent defects and defects in design,
construction or equipping of the Building or its systems or equipment including
any environmental defects;

 

10.       the cost of any work performed or service provided for which fees or
other compensation received;

 

11.       legal expenses, auditing expenses, space planner fees or other costs
incurred in connection with tenant leases including, without limitation,
negotiations with prospective tenants and enforcing provisions of this Lease or
other leases in the Building or in connection with disputes and claims with
other tenants or occupants of the Building or with other third persons
(a) except as specifically otherwise provided in the Lease, and (b) except those
costs and other expenditures incurred in connection with negotiations, disputes
and claims relating to items of Operating Expenses, enforcement of rules and
regulations of the Building and such other matters which relate to the
maintenance of standards;

 

4

--------------------------------------------------------------------------------


 

12.              Intentionally Omitted.

 

13.              real estate brokerage and leasing commissions; or other
compensation, other expenses incurred in leasing or in procuring or attempting
to procure tenants or occupants, or renewing or amending leases with existing
tenants or occupants of the Building;

 

14.              any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

15.              Landlord’s general overhead not related to management of the
Building;

 

16.              bad debt loss, rent loss or reserves for bad debt or rent loss;

 

17.              the cost of capital improvements to the Building, except those
which are intended to reduce Operating Expenses to the extent during the
applicable calendar year Operating Expenses are so reduced as a result thereof,
or are incurred to comply with any governmental law, rule, order, statute or
regulation in effect after, the date of this Lease or interpreted differently
after the date of this Lease or expenditures to the Building including
structural repairs and replacements, and casualty damage and condemnation
repairs and replacements and lease payments for rented equipment, the cost of
which equipment would constitute a capital expenditure if the equipment were
purchased;

 

18.              any fines, interest, penalties or other costs assessed against
Landlord for Landlord’s violation of any applicable laws, ordinances, rules,
regulations or orders or the late payment of taxes, utility bills and other
costs incurred as a result of Landlord’s failure to make such payments when due,
so long as Tenant has been timely in the payment of its bills to Landlord;

 

19.              any expense for which Landlord receives payment from insurance
proceeds, condemnation awards or from any other source;

 

20.              Intentionally Omitted;

 

21.              costs reimbursed by warranties or guarantees or otherwise
(other than pursuant to this Article 3 or provisions in other leases requiring
the tenants thereunder to pay a share of expenses associated with the Building);
and

 

22.              Operating Expense reserves;

 

23.              payments to affiliates of the Landlord for goods and/or
services in excess of what would be paid to unrelated third parties for such
goods and/or services in an arm’s length transaction;

 

24.              expenses for sculptures, paintings or other artwork located
within the Building (except that there shall not be excluded the costs of
maintaining such objects in the public areas of the Building nor shall there be
excluded the costs of repairing and insuring such objects);

 

25.              all expenses in connection with the installation, operation and
maintenance of athletic or recreation club, cafeteria, dining facility,
restaurant or other facility not strictly related to the operation of the office
section of the Building;

 

26.              Intentionally Omitted; and

 

27.              to the extent not excluded from Operating Expenses by any of
the foregoing, anything that would be excluded by generally accepted accounting
and management principles or customarily excluded from such calculations by
similar quality buildings located within the St. Louis office market.

 

(c)                                  “Tenant’s Proportionate Share of Operating
Expenses, Real Estate Taxes and Insurance Premiums” shall mean an amount equal
to (i) the product of Tenant’s Proportionate Share times the Operating Expenses,
plus (ii) the product of Tenant’s Proportionate Share times any increase in Real
Estate Taxes and Insurance Premiums over the Base Year of 2009.

 

(d)                                 “Real Estate Taxes” shall mean any form of
real estate tax or assessment or service payments in lieu thereof, and any
license fee, commercial rental tax, improvement bond or other similar charge or
tax (other than inheritance, franchise, capital stock, income, profits,
succession, or gift or estate taxes) imposed upon the Building or Common Areas,
or against Landlord’s business of leasing the Building, by any authority having
the power to so charge or tax, to the extent that such items other than real
estate taxes and assessments would be payable if the Building were the only
property of Landlord subject thereto and the income received by Landlord from
the Building were the only income of Landlord (provided that Tenant’s
Proportionate Share thereof shall be based on its rent compared to the rent

 

5

--------------------------------------------------------------------------------


 

received from all tenants of the Building if such tax is calculated in that
manner) together with costs and expenses of contesting the validity or amount of
the Real Estate Taxes, which Landlord shall do if reasonably prudent.

 

Notwithstanding the year for which any such Real Estate Taxes are levied, in the
case of Real Estate Taxes which may be paid in installments, the minimum
installment, plus any interest payable thereon, so payable during a calendar
year shall be included in Real Estate Taxes for that year Except as otherwise
provided herein, all references to Taxes “for” a calendar particular year shall
be deemed to refer to taxes payable for such year without regard to(1) when such
taxes are levied, assessed or imposed.

 

If there shall be any refund of any Operating Expenses at any time during or
after the Lease Term for any Operating Expenses incurred during the Lease Term,
Tenant shall be entitled to it pro rata share of the refund, after Landlord
deducts from the refund Landlord’s reasonable pro rata costs and expenses in
obtaining the same, and Landlord shall promptly pay Tenant the same.

 

(e)                                  “Insurance Premiums” shall mean insurance
premiums for insurance coverage on the Building or Common Areas and shall
include all fire and extended coverage insurance on the Building and all
liability insurance coverage on the Common Areas of the Building, and the
grounds, sidewalks, driveways and parking areas related thereto, together with
such other insurance coverages, including, but not limited to, rent interruption
insurance, as are from time to time obtained by Landlord.

 

Section 3.03. Payment of Additional Rent.

 

(a)                                  Any amount required to be paid by Tenant
hereunder (in addition to Base Rent) and any charges or expenses incurred by
Landlord on behalf of Tenant under the terms of this Lease shall be considered
“Additional Rent” payable in the same manner and upon the same terms and
conditions as the Base Rent reserved hereunder, except as set forth herein to
the contrary. Any failure on the part of Tenant to pay such Additional Rent when
and as the same shall become due, and the continuance of such failure for any
applicable grace or cure period, shall entitle Landlord to the remedies
available to it for non payment of Base Rent.

 

(b)                                 In addition to the Base Rent specified in
this Lease, commencing as of the Commencement Date, Tenant shall pay to Landlord
as Additional Rent for the Leased Premises, in each calendar year or partial
calendar year during the Lease Term, an amount equal to the Annual Rental
Adjustment for such calendar year. Landlord shall reasonably estimate the Annual
Rental Adjustment annually, and written notice thereof in reasonable detail
shall be given to Tenant prior to the beginning of each calendar year. Tenant
shall pay to Landlord each month, at the same time the Monthly Rental
Installment is due, an amount equal to one-twelfth (1/12) of the estimated
Annual Rental Adjustment. Tenant shall be responsible for delivering the
Additional Rent to the payment address set forth in Section 1.01(1”) above in
accordance with this Section 3.03. If Operating Expenses increase or decrease
during a calendar year, Landlord may increase or decrease the estimated Annual
Rental Adjustment during such year by giving Tenant written notice to that
effect in reasonable detail, and thereafter Tenant shall pay to Landlord, in
each of the remaining months of such year, the first of which is at least
fifteen (15) days after such notice, an amount equal to the amount of such
increase or decrease in the estimated Annual Rental Adjustment divided by the
number of months remaining in such year. Within a reasonable time (but no later
than the next June 1) after the end of each calendar year, Landlord shall
prepare and deliver to Tenant a statement showing the actual Annual Rental
Adjustment for that year in reasonable detail. Within thirty (30) days after
receipt of the aforementioned statement, Tenant shall pay to Landlord, or
Landlord shall credit against the next rent payment or payments due from Tenant
or pay such amount to Tenant if this Lease has expired and the full amount
thereof has not been so fully credited, as the case may be, the difference
between the actual Annual Rental Adjustment for the preceding calendar year and
the estimated amount paid by Tenant during such year. This Section 3.03 shall
survive the expiration or any earlier termination of this Lease.

 

Tenant and its designees shall have the right to inspect, at reasonable times
and in a reasonable manner, during the ninety (90) day period following the
delivery of Landlord’s statement of the actual amount of the Annual Rental
Adjustment, such of Landlord’s books of account and records as pertain to and
contain information concerning sucfy costs and expenses in order to verify the
amounts thereof, which books and records Landlord agrees to keep or cause to be
kept in accordance with sound accounting and management practices for a
reasonable period of time. Tenant’s failure to exercise its rights hereunder
within said ninety (90) day period shall be deemed a waiver of its right to
inspect or contest the method,’ accuracy or amount of the Annual Rental
Adjustment. In the event of any undisputed error, Landlord shall make a
correcting payment in full to Tenant within thirty (30) days after the
determination of the amount of such error. In the event of any errors on the
part of Landlord which Landlord agrees (or it is determined as provided below in
this Section 3.03) were errors in excess of five percent (5%) of Tenant’s actual
operating expense liability for any calendar year, Landlord will also reimburse
Tenant for costs (in an amount not to exceed $1,000.00) of an audit reasonably
incurred by Tenant within the above thirty (30) day period. If within the period
aforesaid, Tenant provides Landlord with its notice disputing the correctness of
the statement, and if such dispute shall have not been settled by agreement,
Landlord shall

 

6

--------------------------------------------------------------------------------


 

submit the dispute to a reputable firm of independent certified public
accountants selected by Landlord and approved by Tenant, such approval shall not
be unreasonably withheld or delayed, and the decision of such accountants shall
be conclusive and binding upon the parties. If such accountant decides that
there was an error, the owing party will promptly make correcting payment. The
fees and expenses involved in such decision shall be borne by the unsuccessful
party.

 

With respect to any calendar year which does not fall entirely within the Lease
Term, Tenant shall be obligated to pay as an Annual Rental Adjustment for such
year only a pro rata share of Annual Rental Adjustment as hereinabove
determined, based upon the number of days of the Lease Term falling within such
year. Any payment made pursuant to this Section 3.03 shall be made without
prejudice to any right of the Tenant to dispute any items as billed pursuant to
the provisions hereof.

 

Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord or Tenant hereunder, if any
payment required to be paid by Tenant to Landlord or Tenant hereunder (other
than accelerated rent that may be due after a Default by Tenant hereunder) shall
become overdue after any applicable grace or cure period, such unpaid amount
shall bear interest from the due date thereof to the date of payment at the
prime rate of interest, as reported in the Wall Street Journal (the “Prime
Rate”) plus six percent (6%) per annum.

 

ARTICLE 4 - SECURITY DEPOSIT

 

Upon execution and delivery of this Lease by Tenant, Tenant shall deposit the
Security Deposit with Landlord as security for the performance by Tenant of all
of Tenant’s obligations contained in this Lease. In the event of a default by
Tenant, Landlord may apply all or any part of the Security Deposit to cure all
or any part of such default; provided, however, that any such application by
Landlord shall not be or be deemed to be an election of remedies by Landlord or
considered or deemed to be liquidated damages. Tenant agrees promptly, upon
demand, to deposit such additional sum with Landlord as may be required to
maintain the full amount of the Security Deposit. All sums held by Landlord
pursuant to this Article 4 shall be without interest and may be commingled by
Landlord. At the end of the Lease Term, provided that there is then no uncured
default or any repairs required to be made by Tenant pursuant to Section 2.03
above or Section 7.03 below, Landlord shall return the Security Deposit to
Tenant.

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.

 

Section 5.02. Covenants of Tenant Regarding Use.

 

(a)                             Tenant shall (i) use and, as herein required,
maintain the Leased Premises and conduct its business thereon in a safe,
careful, reputable and lawful manner, (ii) cause its use to comply with all
current covenants that encumber the Building (all of which Landlord hereby
represents and warrants to Tenant are referenced on Exhibit E attached hereto
and made a part hereof) and any reasonable modifications thereto or new
covenants that do not unreasonably interfere with Tenant’s use and enjoyment of
the Leased Premises and the Common Areas, and all laws, rules, regulations,
orders, ordinances, directions and requirements of any governmental authority or
agency, now in force or which may hereafter be in force, including, without
limitation, those which shall impose upon Landlord or Tenant any duty with
respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions, rules and regulations of Landlord, including the
Building Rules and Regulations attached hereto as Exhibit P and made a part
hereof, as may be reasonably modified from time to time by Landlord on
reasonable notice to Tenant.

 

(b)                            Tenant shall not do or permit anything to be done
in or about the Leased Premises that will in any way cause a nuisance, obstruct
or interfere with the rights of other tenants or occupants of the Building of
which Tenant is aware and which are not contrary to the rights granted Tenant
under this Lease or injure or annoy them. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any of Landlord’s directions, rules and regulations, but agrees that any
enforcement thereof shall be done uniformly and agrees to take reasonable
measures to assure such other tenant’s and occupants compliance. Tenant shall
not overload the floors of the Leased Premises. All damage to the floor
structure or foundation of the Building due to improper positioning or storage
of items or materials by Tenant shall be repaired by Landlord at the sole
expense of Tenant, who shall reimburse Landlord within five (5) business days
after notice from Landlord with reasonable evidence thereof therefore upon
demand. Tenant shall not use the Leased Premises, nor allow the Leased Premises
to be used, for any purpose or in any manner that would (i) invalidate any
commercially reasonable policy of insurance now or hereafter carried by Landlord
on the Building, or (ii) increase the

 

7

--------------------------------------------------------------------------------


 

rate of premiums payable on any such insurance policy unless Tenant reimburses
Landlord for any increase in premium charged.

 

Section 5.03. Landlord’s Rights Regarding Use. Without limiting any of
Landlord’s rights specified elsewhere in this Lease, so long as the same does
not materially adversely affect Tenant’s access to or use of the Leased Premises
and the Common Areas (a) Landlord shall have the right at any time, without
notice to Tenant, to control, change or otherwise alter the Common Areas in such
manner as it reasonably deems necessary or proper, and (b) Landlord, its agents,
employees and contractors and any mortgagee of the Building shall have the right
to enter any part of the Leased Premises at reasonable times upon reasonable
notice (except in the event of an emergency not allowing for any advance notice
where no notice shall be required) accompanied by an employee or representative
of Tenant, if available, for the purposes of examining or inspecting the same
(including, without limitation, testing to confirm Tenant’s compliance with this
Lease), showing the same to prospective purchasers, mortgagees or, during the
last twelve (12) months of Lease Term only, tenants, and making such repairs,
alterations or improvements to the Leased Premises or the Building as Landlord
may reasonably deem necessary or desirable, provided, however, that any repairs
made by Landlord shall be at Landlord’s expense except as provided in
Section 7.02 hereof. So long as the same does not materially affect Tenant’s
access to or use of the Leased Premises or Common Areas, Landlord shall incur no
liability to Tenant for such entry, nor shall such entry constitute an eviction
of Tenant or a termination of this Lease, or entitle Tenant to any abatement of
rent therefor.

 

ARTICLE 6 - UTILITIES

 

Tenant shall obtain in its own name and pay directly to the appropriate supplier
the cost of all utilities and services serving the Leased Premises. However, if
any services or utilities are jointly metered with other property, Landlord
shall make a reasonable determination of Tenant’s proportionate share of the
cost of such utilities and services (at rates that would have been payable if
such utilities and services had been directly billed by the utilities or
services providers) and Tenant shall pay such share to Landlord within fifteen
(15) days after receipt of Landlord’s written statement. Landlord shall not be
liable in damages or otherwise for any failure or interruption of any utility or
other Building service and no such failure or interruption shall entitle Tenant
to terminate this Lease or withhold sums due hereunder, provided that, (a) if
any such utilities or services are interrupted, discontinued or diminished as a
result of the negligence or intentional misconduct of Landlord or its agents,
employees, contractors or invitees such that the Leased Premises are
untenantable (meaning that Tenant’s business in the Leased Premises for the
Permitted Use has been adversely affected thereby) for more than five
(5) consecutive business days, then Tenant shall notify Landlord in writing that
Tenant intends to abate rent, and (b) if such utilities or services have not
been restored within five (5) days of Landlord’s receipt of Tenant’s notice,
without extension for force majeure and without regard to Section 13.03 below,
then Base Rent and Additional Rent shall abate proportionately on a per diem
basis for each day during which the Leased Premises was so untenantable and, if
such interruption, diminution, delay or discontinuance of such utilities or
services is material and continues beyond thirty (30) days, without extension
for force majeure and without regard to the provisions of Section 13.03 below,
Tenant shall be entitled to terminate this Lease at any time thereafter upon
notice to Landlord. Landlord agrees to cooperate reasonably with Tenant to
restore any such interrupted, diminished or discontinued service as soon as
reasonably practicable. Tenant shall obtain in its own name and pay directly to
the appropriate supplier the cost of all janitorial/cleaning services for the
Leased Premises.

 

ARTICLE 7 - REPAIRS. MAINTENANCE AND ALTERATIONS

 

Section 7.01. Repair and Maintenance of Building. Landlord shall maintain and
make all reasonably necessary repairs and replacements to the roof, exterior and
load-bearing walls,, exterior doors, windows, corridors, all structural elements
of the Building, including floor and ceiling slabs, columns, joists, girders,
floor (but not floor coverings), footings, foundation, common Building
mechanical, plumbing, electrical, telecommunication, fire protection and HVAC
systems, and other Common Areas and all other areas of the Project to the extent
such other areas service or are of benefit to the Leased Premises or are visible
from the Common Areas or the Leased Premises, and Landlord shall keep the
Project in a safe, clean and neat condition and use reasonable efforts to keep
all equipment used in common with other tenants in good condition and repair.
The cost of such repairs, replacements and maintenance shall be included in
Operating Expenses to the extent provided in Section 3.02; provided however, to
the extent any such repairs, replacements or maintenance are required because.of
the negligence, misuse or Default of Tenant, its employees, agents, contractors,
customers or invitees, Landlord shall make such repairs at Tenant’s sole
reasonable expense.

 

Section 7.02. Repair and Maintenance of Leased Premises. Subject to the
requirements of Section 7.01, Tenant shall, at its own cost and expense,
maintain the interior of Leased Premises in as good condition, as received, plus
any subsequent alterations made by or for the benefit of Tenant, including the
Landlord’s Work (subject to Tenant’s right to remove the same as herein
provided), ordinary wear and tear and, casualty damage and other damage not
caused by Tenant or its employees, agents,

 

8

--------------------------------------------------------------------------------


 

contractors or invitees, damage or loss from a taking or sale in lieu thereof,
and damage resulting from the act or omission of Landlord or its employees,
agents or contractors and any other maintenance, repairs and replacements for
which Landlord is responsible or Tenant is excused under this Lease excepted,
regularly servicing and promptly making all repairs and replacements required of
it thereto, including but not limited to the electrical systems, heating and air
conditioning systems, plate glass, floors, windows and doors, and plumbing
systems. Tenant shall obtain a preventive maintenance contract on the heating,
ventilating and air-conditioning systems (“HVAC”) and provide Landlord with a
copy thereof. The preventive maintenance contract shall meet or exceed
Landlord’s standard maintenance criteria, and shall provide for the inspection
and maintenance of the heating, ventilating and air conditioning system on at
least a semi-annual basis.

 

Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing. As a condition of such approval, Landlord may require Tenant to remove
the alterations and restore the Leased Premises upon termination of this Lease;
otherwise, all such alterations shall become a part of the realty and the
property of Landlord, and shall not be removed by Tenant, unless Tenant, at its
option, removes the same prior to the end of the Lease Term and repairs any
damage caused by such removal, and provided that Tenant shall not be required to
remove any of the Landlord’s Work. Notwithstanding the foregoing, Landlord’s
consent shall not be required for alterations to painting and carpeting or other
non-structural alterations, so long as the alterations do not affect the
Building systems, Tenant uses contractors reasonably approved by Landlord,
Tenant provides Landlord with “as built” or working drawings for any material
modifications and Tenant notifies Landlord prior to making such alterations.
Tenant shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Leased Premises. No person shall be entitled to any lien derived through or
under Tenant for any labor or material furnished to the Leased Premises, and
nothing in this Lease shall be construed to constitute Landlord’s consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record or provide
reasonable security to Landlord for and contest the same by appropriate
proceedings within thirty (30) days after notice from Landlord to Tenant of the
same. Tenant shall indemnify Landlord from all costs, losses, expenses and
attorneys’ fees in connection with any damage or injury arising from any
construction or alteration by Tenant and any related lien caused or suffered by
Tenant, subject to the immediately preceding sentence.

 

ARTICLE 8 - INDEMNITY AND INSURANCE

 

Section 8.01. Release. All of Tenant’s trade fixtures, merchandise, inventory
and all other personal property in or about the Leased Premises, the Building or
the Common Areas, which is deemed to include the trade fixtures, merchandise,
inventory and personal property of others located in or about the Leased
Premises or Common Areas at the invitation, direction or acquiescence (express
or implied) of Tenant (all of which property shall be referred to herein,
collectively, as “Tenant’s Property”), shall be and remain at Tenant’s sole
risk. Landlord shall not be liable to Tenant or to any other person for, and
Tenant hereby releases Landlord from (a) any and all liability for theft or
damage to Tenant’s Property, and (b) any and all liability for any injury to
Tenant or its employees, agents, contractors, guests and invitees in or about
the Leased Premises, the Building or the Common Areas, except to the extent of
personal injury (but not property loss or damage) caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.01 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.01. the provisions of
Section 8.06 shall prevail. This Section8.01 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.02. Indemnification by Tenant. Subject to the other terms of this
Lease, Tenant shall protect, defend (with counsel reasonably acceptable to
Landlord), indemnify and hold harmless Landlord, its agents, employees and
contractors from and against any and all claims, damages, demands, penalties,
costs, liabilities, losses, and expenses (including reasonable attorneys’ fees
and expenses at the trial and appellate levels) to the extent (a) arising out of
or relating to any act, omission, negligence, or willful misconduct of Tenant or
Tenant’s agents, employees, contractors, customers or invitees in or about the
Leased Premises, the Building or the Common Areas, or (b) arising out of or
relating to any of Tenant’s Property, or (c) arising out of any other act or
occurrence within the Leased Premises, in all such cases except to the extent of
personal injury (but not property loss or damage) caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.02 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.02. the provisions of
Section 8.06 shall prevail. This Section 8.02 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.03. Indemnification by Landlord. Subject to the other terms of this
Lease, Landlord shall protect, defend (with counsel reasonably acceptable to
Tenant), indemnify and hold harmless Tenant, its agents, employees and
contractors from and against any and all claims, damages, demands,

 

9

--------------------------------------------------------------------------------


 

penalties, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees and expenses at the trial and appellate levels) to the extent
arising out of or relating to any act, omission, negligence or willful
misconduct of Landlord or Landlord’s agents, employees or contractors. Nothing
contained in this Section 8.03 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.03. the provisions of
Section 8.06 shall prevail. This Section 8.03 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.04. Tenant’s Insurance.

 

(a)           During the Lease Term (and any period of early entry or occupancy
or holding over by Tenant, if applicable), Tenant shall maintain the following
types of insurance, in the amounts specified below:

 

(i)                                     Liability Insurance. Commercial General
Liability Insurance (which insurance shall not exclude blanket contractual
liability, broad form property damage, personal injury, or fire damage coverage)
covering the Leased Premises and Tenant’s use thereof against claims for bodily
injury or death and property damage, which insurance shall provide coverage on
an occurrence basis with a per occurrence limit of not less than $3,000,000, for
each policy year, which limits may be satisfied by any combination of primary
and excess or umbrella per occurrence policies.

 

(ii)                                  Property Insurance. Special Form Insurance
in the amount of the full replacement cost of Tenant’s Property and betterments
(including alterations or additions performed by Tenant pursuant hereto,
including those improvements, if any, made pursuant to Section 2.02 above),
which insurance shall include an agreed amount endorsement waiving coinsurance
limitations, subject to commercially reasonable deductibles, which as of the
execution of the Lease shall be $25,000. Absent any such insurance that Tenant
was suppose to carry pursuant to this Lease, Tenant shall be deemed to be
self-insured for any such insurance it does not so carry.

 

(iii)                               Worker’s Compensation Insurance. Worker’s
Compensation insurance in amounts required by applicable law.

 

(b)           All insurance required by Tenant hereunder shall (i) be issued by
one or more insurance companies reasonably acceptable to Landlord, licensed to
do business in the State in which the Leased Premises is located and having an
AM Best’s rating of AIX or better or otherwise reasonably acceptable to
Landlord, and (ii) provide that said insurance shall not be materially changed,
canceled or permitted to lapse on less than thirty (30) days’ prior written
notice to Landlord (or ten (10) days’ prior written notice to Landlord in the
case of nonpayment of premiums). In addition, Tenant’s insurance shall name
Landlord, Landlord’s managing agent, and any mortgagee requested by Landlord a
reasonable period in advance, as additional insureds under its commercial
general liability policies. On or before the Commencement Date (or the date of
any earlier entry or occupancy by Tenant), and thereafter, within ten (10) days
after the expiration of each such policy (provided that there is no interruption
in coverage), Tenant shall furnish Landlord with certificates of insurance in
the form of ACORD 25 or ACORD 25-S (or other evidence of insurance reasonably
acceptable to Landlord), evidencing all required coverages, together with a copy
of the endorsements to Tenant’s commercial general liability policy (or other
evidence reasonably satisfactory to Landlord) evidencing primary and
non-contributory coverage afforded to the appropriate additional insureds.
Within ten (10) days after Tenant’s receipt of a request from Landlord, Tenant
shall provide Landlord with copies of all insurance policies, including all
endorsements, evidencing the coverages required hereunder. If Tenant fails to
carry such insurance and furnish Landlord with such certificates of insurance or
copies of insurance policies (if applicable), Landlord may obtain such insurance
on Tenant’s behalf and Tenant shall reimburse Landlord upon demand for the
reasonable cost thereof as Additional Rent, Landlord reserves the right from
time to time to require Tenant to obtain higher minimum amounts or different
types of insurance if it becomes customary for other landlords of similar
buildings in the area to require similar sized tenants in similar industries to
carry insurance of such higher minimum amounts or of such different types.

 

Section 8.05. Landlord’s Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (the
cost of which shall be included in Operating Expenses):

 

(a)           Liability Insurance. Commercial General Liability Insurance (which
insurance shall not exclude blanket, contractual liability, broad form property
damage, personal injury, or fire damage coverage) covering the Common Areas
against claims for bodily injury or death and property damage, which insurance
shall provide coverage on an occurrence basis with a per occurrence limit of not
less than $3,000,000, for each policy year, which limits may be satisfied by any
combination of primary and excess or umbrella per occurrence policies.

 

10

--------------------------------------------------------------------------------

 

(b)           Property Insurance. Special Form Insurance in the amount of the
full replacement cost of the Building, including, without limitation, any
improvements, if any, made pursuant to Section 2.02 above, but excluding
Tenant’s Property and any other items required to be insured by Tenant pursuant
to Section 8.04 above.

 

Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04fa¥iD and 8.05Cb) above. The special form coverage insurance
policies maintained by Landlord and Tenant as provided in this Lease shall
include an endorsement containing an express waiver of any rights of subrogation
by the insurance company against Landlord and Tenant, as applicable.

 

ARTICLE 9 - CASUALTY

 

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord’s obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any, and the Leased Premises as otherwise
existed prior thereto. Rent shall proportionately abate during the time that the
conduct of Tenant’s business in the Leased Premises for the Permitted Use is not
reasonably possible and a reasonable period of time (which in no event shall
exceed 14 days) thereafter to allow Tenant to restore, replace and move in its
alterations, additions, improvements, fixtures, trade fixtures, equipment,
furniture and personal property and prepare for reopening. Notwithstanding the
foregoing, if the Leased Premises are (a) so destroyed that they cannot
reasonably be repaired or rebuilt within one hundred eighty (180) days from the
casualty date; (b) destroyed by a casualty that is not covered by the insurance
required hereunder or, if covered, such insurance proceeds are not released by
any mortgagee entitled thereto, after Landlord makes reasonable efforts, to
obtain such release, or are insufficient (and for such purpose the amount of any
deductibles shall be considered to be released insurance proceeds) to rebuild
the Building and the Leased Premises, or (c) if such damage is substantial and
occurs during the last twelve (12) of the Lease Term; then, in case of a clause
(a) casualty, either Landlord or Tenant may, in the case of a clause
(b) casualty, then Landlord may, or, in the case of a clause (c) casualty, then
Tenant may, upon forty five (45) days’ written notice to the other party,
terminate this Lease with respect to matters thereafter accruing, such notice to
be given no later than thirty (30) days after such casualty. Tenant waives any
right under applicable laws inconsistent with the terms of this paragraph. If
neither party terminates this Lease pursuant to this Article 9 and the Leased
Premises are not rebuilt within 180 days subject to force majeure not to exceed
sixty (60) days, anything to the contrary contained in Section 16.03
notwithstanding, and Tenant caused delays then, Tenant has the right to
terminate this Lease upon written notice to Landlord, delivered to Landlord
within ten (10) days after the expiration of such 180 day period (as the same
may be so extended). Landlord shall give Tenant reasonable advance notice of the
completion of any repairs and restoration required of it under this Article 9
and Article 10 below.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, or sale in lieu thereof, Landlord may
terminate this Lease by giving written notice to Tenant at least forty five (45)
days before the date possession thereof is so taken. If all or any part of the
Leased Premises or Project shall be acquired by the exercise of eminent domain,
or sale in lieu thereof, so that the Leased Premises and Common Areas shall
become impractical for Tenant to use for the Permitted Use, Tenant may terminate
this Lease by giving written notice to Landlord no later than and as of the date
possession thereof is so taken. All damages awarded shall belong to Landlord;
provided, however, that Tenant may claim dislocation damages, Tenant trade
fixtures and property, if such amounts are not subtracted from Landlord’s
award.  If the Lease is not so terminated, Landlord shall restore that portion
of the Leased Premises and the Project that remains to a whole economic unit
with reasonable promptness and all due diligence. Rent shall abate on an
equitable basis for the period such restoration makes the Leased Premises or a
portion thereof untenantable for Tenant’s business at the Leased Premises for
the Permitted Use, and a reasonable period of time (not to exceed 14 days)
thereafter to allow Tenant to restore, replace and move in its alterations,
additions, improvements, fixtures, trade fixtures, equipment, furniture and
personal property and prepare for reopening.

 

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Section 11.01. Assignment and Sublease.

 

(a)                                  Tenant shall not assign this Lease or
sublet the Leased Premises in whole or in part without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, delayed or denied
and, in any event, such consent shall be given or reasonably denied within no
later than fifteen

 

11

--------------------------------------------------------------------------------


 

(15) days after Tenant’s request for such consent (stating in reasonable detail
the reason or reasons that Landlord is denying its consent to such assignment or
sublease). In the event of any permitted assignment or subletting, Tenant shall
remain primarily liable hereunder. The acceptance of rent from any other person
shall not be deemed to be a waiver of any of the provisions of this Lease or to
be a consent to the assignment of this Lease or the subletting of the Leased
Premises. Any assignment or sublease consented to by Landlord shall not relieve
Tenant (or its assignee) from obtaining Landlord’s consent to any subsequent
assignment or sublease.

 

(b)                             By way of example and not limitation, Landlord
shall be deemed to have reasonably withheld consent to a proposed assignment or
sublease if in Landlord’s reasonable opinion (i) the Leased Premises are or may
be in any way materially adversely affected; (ii) the business reputation of the
proposed assignee or subtenant is unacceptable; or (iii) the financial worth of
the proposed assignee or subtenant is insufficient to meet the obligations
hereunder, or (iv) the prospective assignee or subtenant is a current tenant in
the Building and is interested in leasing any other space in the Project
available on the market or is a bona-fide third-party prospective tenant who is
then in negotiations with Landlord. Landlord further expressly reserves the
right to refuse to give its consent to any subletting if the proposed rent is
publicly advertised to be less than the then current rent for similar premises
in the Building available on the market. If Landlord refuses to give its consent
to any proposed assignment or subletting, Landlord may, at its option, within
fifteen (15) days after receiving a request to consent, terminate this Lease as
to such proposed subleased or assigned space by giving Tenant thirty (30) days’
prior written notice of such termination, whereupon each party shall be released
from all further obligations and liability hereunder with respect to such space,
except those which expressly survive the termination of this Lease. The
foregoing notwithstanding, Tenant may withdraw its notice of its intention to
assign or sublet within ten (10) days after the giving by Landlord of its notice
to terminate the Lease or a portion thereof, in which case Landlord’s exercise
of its option to terminate the Lease or a portion thereof shall be null and void
and of no force or effect, as if Tenant had never given its notice of its
intention to assign or sublet. If Landlord exercises its option to terminate the
Lease with respect to a portion of the Leased Premises, Landlord shall pay the
cost of erecting any demising walls and otherwise separating the remaining
Premises from that portion of the Leased Premises for which the Lease has been
so cancelled.

 

(c)                              If Tenant shall make any assignment or sublease
for which Landlord’s consent is required, for a rental in excess of the rent
payable under this Lease, Tenant shall pay to Landlord fifty percent (50%) of
any such excess rental within ten (10) days after receipt net of all costs
incurred by Tenant with respect to such assignment or sublease, including,
without limitation, brokerage and attorneys’ fees and costs and any buildout
expenses. Tenant agrees to pay Landlord $1,000.00 within ten (10) days after
demand by Landlord for reasonable accounting and attorneys’ fees incurred in
conjunction with the processing and documentation of any requested assignment,
subletting or any other hypothecation of this Lease or Tenant’s interest in and
to the Leased Premises for which Landlord’s consent is required as consideration
for Landlord’s consent.

 

(d)                             If requested and commercially reasonable,
Landlord shall enter into a reasonable non- disturbance and attomment agreement
with any approved or permitted sublessee. To the extent requested by Tenant in
written notice to Landlord, Landlord shall provide any assignee of this Lease or
any such sublessee with written notice of any default by Tenant under this
Lease, and the opportunity to cure such default in a timely manner, in the
manner provided in Section 13.01 below, and Landlord shall, accept performance
by any such assignees or subtenants as if such performance were rendered by
Tenant. To the extent requested by Tenant in written notice to Landlord,
Landlord shall provide Tenant with written notice of any default by any assignee
or sublessee, and the opportunity to cure such default in a timely manner, in
the manner provided in Section 13.01 below, and Landlord shall accept
performance by Tenant. Tenant, upon curing such default, shall be entitled, at
its option, at any time thereafter to regain possession of the Leased Premises.

 

Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent and without Landlord having the right to terminate the Lease
as to the proposed subleased or assigned space as provided in Section 11.01
above, but upon ten (10) days’ prior notice to Landlord, to (a) sublet all or
part of the Leased Premises to any related corporation or other entity which
controls Tenant, is controlled by Tenant or is under common control with Tenant;
(b) assign all or any part of this Lease” to any related corporation or other
entity which controls Tenant, is controlled by Tenant, or is under common
control with Tenant, or to a successor entity into which or with which Tenant is
merged or consolidated or which acquires substantially all of Tenant’s assets or
property; or (c) effectuate any public offering of Tenant’s stock on the New
York Stock Exchange or in the NASDAQ over the counter market, provided that in
the event of a transfer to a successor pursuant to clause (b), the tangible net
worth of the successor after any such transaction is not less than the tangible
net worth of Tenant as of the date of such transfer and provided further that
such successor entity assumes all of the obligations and liabilities of Tenant
(any such entity described in this clause (c) or (a) or (b) above hereinafter
referred to as a “Permitted Transferee”), For the purpose of this Article...11
(i) “control” shall mean ownership of not less than fifty percent (50%) of all
voting stock or legal and equitable interest in such corporation or entity, and
(ii) “tangible net worth” shall mean the excess of the value of tangible assets
(i.e. assets excluding those which are intangible such as

 

12

--------------------------------------------------------------------------------


 

goodwill, patents and trademarks) over liabilities. Any such transfer shall not
relieve Tenant of its obligations under this Lease. Nothing in this paragraph is
intended to nor shall permit Tenant to transfer its interest under this Lease as
part of a fraud or subterfuge to intentionally avoid its obligations under this
Lease (for example, transferring its interest to a shell corporation that
subsequently files a bankruptcy), and any such transfer shall constitute a
Default hereunder. Any change in control of Tenant resulting from a merger,
consolidation, or a transfer of partnership or membership interests, a stock
transfer, or any sale of substantially all of the assets of Tenant that do not
meet the requirements of this Section 11.02 shall be deemed an assignment or
transfer that requires Landlord’s prior written consent pursuant to
Section 11.01 above.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease.Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder after the date of such conveyance so long as such successor to
Landlord agrees to assume all obligations of Landlord under this Lease accruing
from that point forward. Any funds in the hands of such Landlord or the then
seller, grantor or assignor at the time of such transfer in which Tenant has an
interest, including any Additional Rent or Security Deposit, shall be turned
over to the grantee, and any amount then due and payable to Tenant by Landlord
or the then seller, grantor or assignor under any provisions of this Lease,
shall be paid to Tenant.

 

Section 12.02. Estoppel Certificate. Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect,
if true, and unmodified or stating the nature of any modification, (b) the date
to which rent has been paid, (c) that there are not, to Tenant’s knowledge, any
uncured defaults or specifying such defaults if any are claimed, and (d) any
other matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.

 

Section 12.03. Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage, deed to secure debt, deed of trust or other instrument in
the nature thereof, and any amendments or modifications thereto (collectively, a
“Mortgage”) presently existing or hereafter encumbering the Building by so
declaring in such Mortgage. Within ten (10) days following receipt of a written
request from Landlord, Tenant shall execute and deliver to Landlord, without
cost, any instrument that Landlord deems reasonably necessary or desirable to
confirm the subordination of this Lease. Notwithstanding the foregoing, if the
holder of the Mortgage shall take title to the Leased Premises through
foreclosure or deed in lieu of foreclosure, Tenant shall be allowed to continue
in possession of the Leased Premises as provided for in this Lease so long as
Tenant is not in Default.

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01. Default. The occurrence of any of the following shall be a
“Default”:

 

(a)                              Tenant fails to pay any Monthly Rental
Installments or Additional Rent within five (5) days after written notice
thereof from Landlord that the same is due.

 

(b)                             Tenant fails to perform or observe any other
term, condition, covenant or obligation required under this Lease for a period
of thirty (30) days after written notice thereof from Landlord; provided,
however, that if the nature of Tenant’s default is such that more than thirty
(30) days are reasonably required to cure, then such default shall be deemed to
have been cured if Tenant commences such performance within said thirty (30) day
period and thereafter diligently completes the required action within a
reasonable time.

 

(c)                              Intentionally omitted.

 

(d)                             Tenant shall assign or sublet all or a portion
of the Leased Premises in contravention of the provisions of Article 11 of this
Lease.

 

(e)                              All or substantially all of Tenant’s assets in
the Leased Premises or Tenant’s interest in this Lease are attached or levied
under execution (and Tenant does not discharge the same within sixty (60) days
thereafter); a petition in bankruptcy, insolvency or for reorganization or
arrangement is filed by or against Tenant (and Tenant fails to secure a stay or
discharge thereof within sixty (60) days thereafter); Tenant is insolvent and
unable to pay its debts as they become due; Tenant makes a general assignment
for the benefit of creditors; Tenant takes the benefit of any insolvency action
or law; the appointment of a receiver or trustee in bankruptcy for Tenant or its
assets if such receivership has not been vacated or set aside within thirty (30)
days thereafter; or, dissolution or other termination of Tenants corporate
charter if Tenant is a corporation.

 

13

--------------------------------------------------------------------------------


 

In addition to the defaults described above, the parties agree that if Tenant
receives written notice of a violation of the performance of any (but not
necessarily the same) term or condition of this Lease three (3) or more times
during any twelve (12) month period, regardless of whether such violations are
ultimately cured, then such conduct shall, at Landlord’s option, represent a
separate Default.

 

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:

 

(a)                              Landlord may re-enter the Leased Premises and
cure any Default of Tenant, and Tenant shall reimburse Landlord as Additional
Rent for any costs and expenses which Landlord thereby incurs; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord’s action.

 

(b)                             Without terminating this Lease, Landlord may
terminate Tenant’s right to possession of the Leased Premises, and thereafter,
neither Tenant nor any person claiming under or through Tenant shall be entitled
to possession of the Leased Premises, and Tenant shall immediately surrender the
Leased Premises to Landlord, and Landlord may re-enter the Leased Premises and
dispossess Tenant and any other occupants of the Leased Premises by any lawful
means and may remove their effects, without prejudice to any other remedy that
Landlord may have. Upon termination of possession, Landlord may (i) re-let all
or any part thereof for a term different from that which would otherwise have
constituted the balance of the Lease Term and for rent and on terms and
conditions different from those contained herein, whereupon Tenant shall be
immediately obligated to pay to Landlord an amount equal to the present value
(discounted at the Prime Rate) of the difference between the rent provided for
herein for the balance of the Lease Term and that provided for in any lease
covering a subsequent re-letting of the Leased Premises, for the period which
would otherwise have constituted the balance of the Lease Term (the “Accelerated
Rent Difference”), or (ii) from time to time, to recover from Tenant, and Tenant
shall remain liable for, all Base Rent and Additional Rent accruing as they
become due under this Lease during the period from the date of such notice of
termination of possession to the stated end of the Lease Term, less the amount
realized from any reletting of the Premises or any part thereof after the
payment of all Default Damages and Prior Obligations (as defined herein). Upon
termination of possession, Tenant shall be obligated to pay to Landlord (A) the
Accelerated Rent Difference or the amounts under clause (ii) above, (B) all loss
or damage that Landlord may sustain by reason of Tenant’s Default (“Default
Damages”), which shall include, without limitation, expenses of preparing the
Leased Premises for re- letting, including demolition, repairs, tenant finish
improvements, brokers’ commissions and attorneys’ fees, and (C) all unpaid Base
Rent and Additional Rent that accrued prior to the date of termination of
possession, plus any interest and late fees due hereunder (the “Prior
Obligations”).

 

(c)                              Landlord may terminate this Lease and declare
the present value (discounted at the Prime Rate) of all rent which would have
been due under this Lease for the balance of the Lease Term over the then
present value (discounted at the Prime Rate) of the then aggregate fair rental
value of the Leased Premises for the balance of the Lease Term to be immediately
due and payable as liquidated damages (the “Accelerated Rent”), whereupon Tenant
shall be obligated to pay to Landlord (i) the Accelerated Rent, (ii) all of
Landlord’s Default Damages, and (iii) all Prior Obligations. It is expressly
agreed and understood that all of Tenant’s liabilities and obligations set forth
in this subsection (c) shall survive termination.

 

(d)                             Landlord and Tenant acknowledge and agree that
the payment of the Accelerated Rent Difference or the Accelerated Rent as set
above shall not be deemed a penalty, but merely shall constitute payment of
liquidated damages, it being understood that actual damages to Landlord are
extremely difficult, if not impossible, to ascertain. Neither the filing of a
dispossessory proceeding nor an eviction of personalty in the Leased Premises
shall be deemed to terminate the Lease.

 

(e)                              Landlord may sue for injunctive relief or to
recover damages for any loss resulting from the Default.

 

Section 13.03. Landlord’s Default and Tenant’s Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same within a
reasonable period of time. Upon the occurrence of any such default, Tenant may
sue for injunctive relief or to recover damages for any loss directly resulting
from the breach, but Tenant shall not be entitled to terminate this Lease or
withhold, offset or abate any sums due hereunder, except as otherwise herein
provided.

 

14

--------------------------------------------------------------------------------


 

Section 13.04. Limitation of Landlord’s Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building and any rents,
issues and profits arising therefrom, or the proceeds arising from any sale or
other disposition thereof for the collection of such judgment; and Tenant
further agrees that no other assets of Landlord shall be subject to levy,
execution or other process for the satisfaction of Tenant’s judgment.

 

Section 13.05. Nonwaiver of Defaults.’ Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

 

Section 13.06. Attorneys’ Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys’ fees, court costs and expenses,
incurred in connection therewith. In addition, if a monetary Default shall occur
and Landlord engages outside counsel to exercise its remedies hereunder, and
then Tenant cures such monetary Default, Tenant shall pay to Landlord, on
demand, all expenses incurred by Landlord as a result thereof, including
reasonable attorneys’ fees, court costs and expenses actually incurred.

 

Section 13.07. Mitigation of Damages. Anything to the contrary contained herein
notwithstanding, if Tenant breaches this Lease, defaults and/or if Landlord
terminates this Lease or Tenant’s right to possession, Landlord shall make
reasonable efforts to mitigate Landlord’s damages and costs and expenses
incurred by Landlord as a result thereof.

 

ARTICLE 14 - INTENTIONALLY OMITTED

 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 15.01. Environmental Definitions.

 

(a)                                  “Environmental Laws” shall mean all present
or future federal, state and municipal laws, ordinances, rules and regulations
applicable to the environmental and ecological condition of the Leased Premises,
and the rules and regulations of the Federal Environmental Protection Agency and
any other federal, state or municipal agency or governmental board or entity
having jurisdiction over the LeasedPremises with respect thereto.

 

(b)                                 “Hazardous Substances” shall mean those
substances included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances” “solid waste” or “infectious waste” under
Environmental Laws and petroleum products.

 

Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws.

 

Section 15.03. Notices. Affidavits. Etc. Tenant shall promptly after becoming
aware thereof (a) notify Landlord of (i) any violation by Tenant, its employees,
agents, representatives, customers, invitees or contractors of any Environmental
Laws on, under or about the Leased Premises, or (ii) the presence or suspected
presence of any Hazardous Substances on, under or about the Leased Premises, and
(b) deliver to Landlord any notice received by Tenant relating to (a)(i) and
(a)(ii) above from any source. Tenant shall execute reasonable affidavits,
representations and the like within five (5) days of Landlord’s request therefor
concerning Tenant’s best knowledge and belief regarding the presence of any
Hazardous Substances on, under or about the Leased Premises in violation of the
last sentence of Section 15.02 above.

 

Section 15.04. Tenant’s Indemnification. Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including

 

15

--------------------------------------------------------------------------------


 

attorneys’ fees, costs of testing and remediation costs, incurred by Landlord in
connection with any breach by Tenant of its obligations under this Article 15.
The covenants and obligations under this Article 15 shall survive the expiration
or earlier termination of this Lease.

 

Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease except to the extent Tenant exacerbates the same.

 

Section 15.06. Landlord’s Indemnification. If caused by Landlord, its employees,
agents, representatives or contractors, then Landlord and its successors and
assigns shall indemnify, defend, (with counsel reasonably acceptable to Tenant)
and hold harmless Tenant and its employees from and against any and all
environmental damages, including the cost of remediation, to the extent suffered
as a result of Hazardous Substances on the Premises or Common Areas prior to
Tenant taking possession or which are not introduced by Tenant, or its agents,
invitees, visitors or contractors. Landlord’s obligations, as and when required
by the all applicable Environmental Laws, shall include, but not be limited to,
the cost of investigation, removal, remediation, restoration and/or abatement,
and shall survive the expiration or termination of this Lease.

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the internal laws of the State where the Building is located, without resort to
any choice of law principles.

 

Section 16.03. Force Maieure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its reasonable control, including but not limited to, to the
extent beyond such party’s reasonable control, industry-wide work stoppages,
boycotts, slowdowns or strikes; reasonably unanticipatable shortages of
materials, equipment, labor or energy; unusual weather conditions; or reasonably
unanticipatable acts or omissions of governmental or political bodies
(collectively, “force majeure”).

 

Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein.

 

Section 16,05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers and that no other party
is entitled, as a result of the actions of the respective party, to a commission
or other fee resulting from the execution of this Lease. Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto. Landlord shall pay any
commissions due Brokers based on this Lease pursuant to separate agreements
between Landlord and Brokers.

 

Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.0 Km). If sent by overnight courier, the notice shall be deemed to
have been given one (1) day after sending. If mailed, the notice shall be deemed
to have been given on the date that is three (3) business days following
mailing. Either party may change its address by giving written notice thereof to
the other party.

 

Section 16.07. Partial Invalidity: Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

16

--------------------------------------------------------------------------------


 

Section 16.08. Financial Statements. During the Lease Term and any extensions
thereof, the Landlord will have access to the Tenant’s financial records, as
part of the Guarantor’s annual report and stock information found at,
www.quixotecorp.com.  Such financial statements are public knowledge and
released to the investment community periodically. All financial statements
provided by Tenant to Landlord hereunder shall be prepared in conformity with
generally accepted accounting principles, consistently applied.

 

Section 16.09. Representations and Warranties.

 

(a)                                  Tenant hereby represents and warrants that
(i) Tenant is duly organized, validly existing and in good standing (if
applicable) in accordance with the laws of the State under which it was
organized; (ii) Tenant is authorized to do business in the State where the
Building is located; and (iii) the individual(s) executing and delivering this
Lease on behalf of Tenant has been properly authorized to do so, and such
execution and delivery shall bind Tenant to its terms.

 

(b)                                 Landlord hereby covenants, represents and
warrants to and with Tenant that (i) Landlord is duly organized, validly
existing and in good standing (if applicable) in accordance with the laws of the
State under which it was organized; (ii) Landlord is authorized to do business
in the State where the Building is located; (iii) the individual(s) executing
and delivering this Lease on behalf of Landlord has been properly authorized to
do so, and such execution and delivery shall bind Landlord to its terms, (iv)
there are no pending or, to the best of Landlord’s knowledge, threatened
condemnation proceedings or other litigation or proceedings against or affecting
any part of the Project that could have an adverse effect on the use and
enjoyment of the Leased Premises and Common Areas; (v) the Project is in
compliance with all laws (including the Americans with Disabilities Act),
ordinances, codes, rules, regulations, standards, judgments, decrees, writs,
rulings, injunctions, orders, permits, licenses, consents, approvals,
authorizations, insurance requirements and other requirements applicable thereto
(“Applicable Requirements”) on the date hereof; (vi) to the best of its
knowledge, there are no Hazardous Substances within the Leased Premises or the
Common Areas, except as necessary and appropriate for the operation of the
Project, in which case the use, storage or disposal of such Hazardous Substances
have been performed in compliance with the Environmental Laws, (vii) to the best
of its knowledge, there are no existing or, to the best of Landlord’s knowledge,
planned special taxes or any special assessments affecting the Leased Premises;
and (viii) to the best of its knowledge, the Rentable Area of the Leased
Premises and the Rentable Area of the Building have been calculated in
accordance with the than current Building and Managers Association standards for
office space measurement.

 

Section 16.10. Signage. Tenant may, at its own expense, install an exterior sign
on the building concerning the business of Tenant that shall be in keeping with
the decor and other signs on the Building. All signage (including the signage
described in the preceding sentence) in or about the Leased Premises shall be
first approved by Landlord and shall be in compliance with any codes and
recorded restrictions applicable to the sign or the Building. The location, size
and style of all signs shall be approved by Landlord. Tenant agrees to maintain
any sign in good state of repair, and upon expiration of the Lease Term, Tenant
agrees to promptly remove such signs and repair any damage to the Leased
Premises caused thereby.

 

Section 16.11. Parking. Tenant shall be entitled to the non-exclusive use of at
least twenty-seven (27) parking spaces designated for the Building by Landlord,
on an unreserved/unallocated basis, provided that Tenant shall have the right to
designate up to five (5) of the twenty-seven (27) spaces hereinabove, as
reserved and/or visitor spaces, in a location approved by Landlord which
approval shall not be unreasonably withheld. Tenant and Landlord agree not to
overburden the parking facilities beyond what is permitted by this Lease and
agree to cooperate with each other and other tenants in the use of the parking
facilities. Landlord reserves the right in its reasonable discretion to
determine whether parking facilities are becoming crowded and, in such event, to
allocate parking spaces between Tenant and other tenants. There will be no
assigned parking unless Landlord, in its sole discretion, deems such assigned
parking advisable, subject to the rights of Tenant under this Section 16.11. No
vehicle may be repaired or serviced in the parking area and any vehicle brought
into the parking area by Tenant, or any of Tenant’s employees, contractors or
invitees, and reasonably deemed abandoned by Landlord will be towed and all
reasonable costs thereof shall be borne by the Tenant. All driveways, ingress
and egress, and all parking spaces are for the joint use of all tenants. There
shall be no parking permitted on any of the streets or roadways located within
the Project. In addition, subject to the terms of this Section 16.11, Tenant
agrees that its employees will not park in the spaces designated visitor
parking.

 

Section 16.12. Consent. Anything to the contrary contained herein
notwithstanding, where the consent, control, direction, approval, authorization,
determination, opinion or similar action of a party is required or allowed, such
consent, control, direction, approval, authorization, determination, opinion or
similar action will not be unreasonably withheld, delayed, conditioned,
exercised or given.

 

Section 16.13. Time. Time is of the essence of each term and provision of this
Lease.

 

17

--------------------------------------------------------------------------------


 

Section 16.14.   Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance with all applicable anti-money laundering laws,
including, without limitation the USA Patriot Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including without limitation, Executive Order 13224 (“Executive Order”). Each of
Landlord and Tenant further represents (i) that it is not, and it is not owned
or controlled directly or indirectly by any person or entity, on the SDN List
published by the United States Treasury Departments’ Office of Foreign Assets
Control, and (ii) that it is not a person otherwise identified by government or
legal authority as a person with whom a U.S. Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive’Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

 

Section 16.15. RWIS (Road Weather Information System) Tower and Back-Up
Generator. Tenant, at its sole cost and expense, shall have the right to install
an RWIS Sensor Tower and/or back-up generator on the property. The parties have
agreed on the plans and location for said generator, which is in accordance with
the governing authorities. The generator infrastructure shall remain property of
the Landlord at the end of the Lease Term.

 

Section 16.16. Right of First Offer. So long as this Lease is in full force and
effect and free of any Default on the part of Tenant hereunder, and subject to
any now current renewal or expansion rights of existing tenants in the Project,
Tenant shall have the right to lease that portion of the Project that is
contiguous to, but not currently part of the Premises, commonly known as
Suite 1858 as depicted on Exhibit A-2 attached hereto (the “Option Premises”).
Except for such renewal or extension rights of existing tenancies of the
Project, Landlord agrees that prior to entering into any substantial
negotiations with any other third party, Landlord shall as soon as possible
first give Tenant written notice that such space is or will become available.
Such notice shall specify the rate of rent, which will be the then current
market rate and the effective date upon which Landlord is willing to add the
Option Premises to the Premises leased by this Lease for the balance of the
Lease Term and any Renewal Term hereof (which date shall be no later than the
date that Landlord in good faith is willing to lease the Option Premises to
third parties). Thereupon Tenant shall have and is hereby granted the right and
option, to be exercised only by written notice given to Landlord within ten
(10) business days after the date of Landlord’s notice, to elect to add the
Option Premises to the Premises leased by this Lease at the then current market
rate and the effective date specified in Landlord’s notice to Tenant and
otherwise upon the terms and conditions of this Lease; and upon timely giving of
said notice, the Option Premises shall be so added to the Premises as of the
effective date, provided that the term of the lease for the Option Premises
shall be coterminous with the Lease Term; all provided, however, that both at
the date of Tenant’s notice and at the effective date, this Lease is in full
force and effect and free of any Default on the part of Tenant hereunder. In the
event that Tenant elects to lease the Option Premises, and unless included in
the market rate, Landlord shall be under no obligation to construct improvements
in the Option Premises and Tenant agrees that the Option Premises shall be
delivered “as is.” In the absence of timely notice from Tenant, Landlord shall
have the right to lease the Option Premises to such party or parties upon and
subject to such rates, period of time and other terms and provisions as Landlord
shall elect, but Landlord shall not again be required to offer the Option
Premises to Tenant before so leasing it to others. Notwithstanding anything to
the contrary herein, (a) in order for Tenant to exercise its Right of First
Offer pursuant to Section 16.16 during the last two years of the original Lease
Term, Tenant must additionally exercise the Option to Renew as set forth in
paragraph 16.17 hereinafter, and (b) the factors used to determine the market
rate for purposes of this Section 16.16 shall be the same as those used to
determine Market Rent as provided in Section 16.17 and, if Tenant disagrees with
Landlord’s determination of market rate under this Section 16.16 and notifies
Landlord thereof within such ten (10) business day period, then Tenant shall be
deemed to have exercised such right of first offer but the market rate shall be
determined in accordance with the provisions of the last paragraph of
Section 16.16(b), but the effective date, if prior to such determination is
made, shall be delayed until such determination is made.

 

Section 16.17. Option to Renew.

 

(a)                              Provided Tenant currently has no uncured
Default of any obligation, covenant or condition of this Lease, Tenant shall
have the option to renew the Lease Term for one additional period of five
(5) years following the last month of the original Lease Term, which will
hereinafter be referred to as the “Termination Date” (said 5-year period
immediately following the Termination Date is the “Renewal Term”). The option to
renew the Lease for the Renewal Term must be exercised in a written notice
thereof by Tenant which must be delivered to Landlord at least six (6) months,
but not more than nine (9) months (or if the last sentence of Section 16.16 is
operative, two (2) years), prior to the Termination Date. If the required notice
to renew the Lease for the Renewal Term is not delivered by said 6-month prior
date, Tenant will be conclusively deemed to have waived the option to renew. 
Any reference in the Lease to the “Lease Term” shall be deemed to include the
Renewal Term and apply thereto, to the extent Tenant has exercised or exercises
its option to extend the Lease for the Renewal Term, unless it is expressly
provided otherwise.

 

(b)                             The rent during the Renewal Term shall be equal
to the Market Rent (as defined

 

18

--------------------------------------------------------------------------------


 

hereinafter) for the Premises as of the beginning of the Renewal Term. Written
notice of Landlord’s determination of Market Rent shall be sent to Tenant within
thirty (30) days after Landlord’s receipt of Tenant’s notice to renew for the
respective Renewal Term. Unless Tenant sends Landlord a written notice within
fifteen (15) days after Tenant’s receipt of said determination withdrawing its
exercise of its option to renew or objecting to the determination, Landlord’s
determination of rent shall be conclusively binding upon the parties for the
Renewal Term. If Tenant does send Landlord such written withdrawal within said
fifteen (15) day period, then Tenant will be conclusively deemed to have waived
the option to renew.

 

If Tenant delivers to Landlord a written’ objection to Landlord’s determination
of the Market Rent within such fifteen (15) day period, then Landlord and Tenant
shall negotiate in good faith to attempt to reach an agreement on Market Rent,
however, if the parties cannot agree on a Market Rent within another fifteen
(15) days after Tenant’s written objection, then the Tenant will be conclusively
deemed to have waived the option to renew.

 

(c)                                  “Market Rent” shall mean the annual rental
rate then being charged by similar projects in the St. Louis metropolitan area
for improved space (not including the improvements made by Tenant) comparable to
the Premises for leases commencing on or about the time of the applicable
renewal period, taking into consideration use and location within the applicable
Project, the location, quality, age and reputation of the Project, the
definition of rentable area or net rentable area, as the case may be, with
respect to which such rental rates are computed, comparative leasehold
improvement, rental concessions and abatements, lease assumptions or take-overs,
moving expenses, the term of the lease under consideration and the extent of
services provided thereunder, applicable distinctions between “gross” leases and
“net” leases, base year figures for escalation purposes, other adjustments
(including, by way of example, indexes) to base rental, and any other relevant
term or condition in making such evaluation.

 

Section 16.18.   Guarantor.  This Lease is guaranteed by Quixote Corporation per
the attached Exhibit F.

 

Section 16.19. Quiet Enjoyment. Landlord covenants that Tenant, on paying the
rent within any applicable notice and cure periods and on keeping, observing and
performing all the other terms, covenants, conditions, provisions and agreements
herein contained on the part of the Tenant to be kept, observed, and performed
within any applicable notice and cure periods, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Leased Premises subject to the
terms, covenants, conditions, provisions, and agreements hereof.

 

Section 16.20. Joint and Several Liability. If more than one person or entity is
named as Landlord or Tenant herein, the obligations of Landlord or Tenant shall
be the joint and several responsibility of all persons or entities named herein
as Landlord or Tenant, respectively.

 

[SIGNATURES CONTAINED ON THE FOLLOWING PAGES

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

SLP I, LLC, SLP II, LLC, and SLP III, LLC ,

 

Delaware limited liability companies

 

 

 

By:

St. Louis Portfolio Management Company, LLC

 

 

a Delaware limited liability company

 

 

Its: Manager

 

 

 

 

 

 

By:

/s/ James N. Ries

 

 

 

James N. Ries

 

 

 

Its: Manager

 

 

 

 

 

TENANT:

 

 

 

SURFACE SYSTEMS, INC.

 

a Missouri corporation

 

 

 

 

 

By:

/s/ Joan R. Riley

 

Name:

  Joan R. Riley

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE, is given this 19th day of November, 2008, by the
undersigned Quixote Corporation, a Delaware corporation (“Guarantor”) to SLP I,
LLC, SLP II, LLC and SLP III, LLC, Delaware limited liability companies
(hereinafter called “Landlord”).

 

WlTNESSETH:

 

THAT WHEREAS, Landlord and Surface Systems, Inc. (hereinafter, with its
successors and assigns, referred to as “Tenant”), are concurrently herewith
entering into a Lease in substantially the form attached hereto as Exhibit A
(the “Lease”) and dated of even date herewith. Tenant is a wholly-owned
subsidiary of Guarantor and it is in the Guarantor’s best interest and Guarantor
will be benefited by the lease to Tenant by Landlord of the Premises (as defined
in the Lease), all upon the terms of the Lease. In order to induce Landlord to
enter into the Lease and in consideration of the benefits to be derived by
Guarantor as a result of the Lease with Tenant, Guarantor is willing to execute
and deliver this Guaranty of Lease in favor of Landlord;

 

NOW THEREFORE, as a part of the inducement for Landlord to enter into the Lease
with Tenant, Guarantor agrees as follows:

 

1.                         In consideration of the execution of the above and
foregoing Lease by Landlord, Guarantor hereby becomes surety for and
unconditionally guarantees the performance of all covenants, conditions, terms,
obligations and payments required of Tenant under the Lease (collectively, the
“Obligations”). If a Default shall at any time be made by Tenant under the terms
of the Lease, Guarantor, immediately upon demand of Landlord, hereby promises
and agrees to pay on the respective due dates to Landlord all amounts that may
be due and to fully satisfy the conditions and covenants to be paid, kept and
performed by Tenant under the Lease, and to cause the full and faithful
performance and observance of each and all Obligations of the Tenant under and
pursuant to the terms and conditions of the Lease, without relief from valuation
or appraisement laws, as fully and to the same extent as though both Guarantor
and Tenant had been named in the Lease as Tenants therein with joint and several
liability. The above guaranty shall constitute a guaranty of payment and
performance.

 

2.                         As conditions of liability pursuant to this Guaranty,
Guarantor hereby unconditionally waives (a) any notice of default in the payment
of rent or any other term, covenant or condition of the Lease by Tenant or
(b) any requirement that Landlord exercise or exhaust its rights or remedies
against Tenant or against any person, firm or corporation prior to enforcing its
rights against Guarantor.

 

3.                         Landlord may, without notice to Guarantor, and
Guarantor hereby consents thereto, (a) modify or otherwise change or alter the
terms and conditions of the Lease, (b) waive any of its rights under the Lease
or forbear to take steps to enforce any payment or any other term or condition
of the Lease against Tenant.

 

4.                         Guarantor’s obligation to make payment in accordance
with the terms of this Guaranty shall not be impaired, modified, changed,
released or limited in any manner whatsoever by: (i) any impairment,
modification, change, release or limitation of the liability of Tenant or its
estate in bankruptcy resulting from the operation of any present or future
provision of the federal bankruptcy statute or other statute, or from the
decision of any court; (ii) any exercise or nonexercise of or delay in
exercising any right, remedy, power or privilege under or in respect of this
Guaranty or of any agreement related to the Obligations (even if such right,
remedy, power of privilege shall be lost thereby) or any waiver, consent,
indulgence or other action or inaction in respect thereof; (iii) any limitation
of liability of Tenant or Guarantor contained in any agreement related to the
Obligations; (iv) any defense that may arise by reason of Landlord’s failure to
file or enforce a claim against Tenant or any other surety or guarantor of the
Obligations in any bankruptcy or other proceeding; (v) the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
property of Tenant or any other surety or guarantor of the Obligations,
marshaling of assets and liabilities, or other similar proceeding affecting
Tenant or any other surety or guarantor of the Obligations or any of its assets;
or (vi) any other circumstances which might otherwise constitute a legal or
equitable discharge of a guarantor or surety other than payment or performance
of the Obligations.

 

5.                         This Guaranty shall commence on execution and
delivery of the Lease and continue until all of Tenant’s obligations under the
Lease are satisfied in full. This Guaranty shall not be diminished by any
payment or performance of the terms, covenants or conditions of the Lease by
Guarantor. If payment of the Obligations or any part thereof is made by Tenant
or Guarantor, the liability of Guarantor hereunder shall continue and remain in
full force and effect.

 

6.                         Other than the defense that would be available to
Tenant, Guarantor shall not be entitled to make any defense in any suit or
action instituted by Landlord to enforce this Guaranty or the Lease or be
excused from any liability hereunder, and Guarantor hereby expressly waives any
defense in law or in

 

1

--------------------------------------------------------------------------------


 

equity which is not or would not be available to Tenant, it being the intent
hereof that the liability of Guarantor hereunder is primary and unconditional. 
Guarantor further hereby waives, surrenders and agrees not to claim or enforce,
unless or until all of the Obligations with respect to which Guarantor is liable
hereunder have been paid in full or discharged; (i) any right to be subrogated
in whole or in part to any of Landlord’s rights or claims against Tenant arising
under any agreement related to the Obligations, and (ii) any right to require
the marshaling of any assets of Tenant, which right of subrogation or marshaling
might otherwise arise from the partial or full payment by Guarantor of its
obligations under this Guaranty.  Guarantor further waives the benefit of any
statute of limitations affecting Guarantor’s liability under this Guaranty.

 

7.                         In the event suit or action be brought upon and in
connection with the enforcement of this Guaranty, the non-prevailing party shall
pay in addition to any other remedies provided for in this Guaranty, attorney’s
fees and all court costs incurred by the prevailing party.

 

8.                         The rights and obligations created by this Guaranty
shall inure to the benefit of and be binding upon the successors, assigns and
legal representatives of Guarantor and Landlord.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Lease this 19th day
of November, 2008.

 

 

QUIXOTE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joan R. Riley

 

 

 

Title:

Vice President

 

 

STATE OF Illinois

)

 

 

)

SS:

COUNTY OF     Cook

)

 

 

Before me, a Notary Public, in and for said County and State, personally
appeared Joan R. Riley, the Vice President of Quixote Corporation, who
acknowledged the execution of the foregoing Guaranty of Lease in her capacity as
such officer and who, having been duly sworn, stated that the representations
therein contained are true.

 

Witness my hand and Notarial Seal this 19th day of November, 2008.

 

 

 

/s/ Charlotte M. Castine

 

(signature)

 

 

 

Charlotte M. Castine

 

(name printed) NOTARY PUBLIC

 

My Commission Expires: 01/05/09 County of Residence: Cook

 

2

--------------------------------------------------------------------------------
